Citation Nr: 1204805	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 6, 2009.

2.  Entitlement to an initial disability rating in excess of 30 percent for PTSD as of January 6, 2009.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter arises from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a disability rating of 10 percent, effective August 18, 2003, the date of an inferred PTSD claim.  

During the pendency of the appeal, in a July 2009 rating decision, the RO granted an increased evaluation from 10 percent to 30 percent for the Veteran's PTSD effective January 6, 2009.  Separate initial ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Consequently, the Board has characterized the issues as noted on the cover page of this decision.

With regard to an appeal of an initial rating or a claim for an increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  The Veteran has not received the maximum benefit allowed and the Board must proceed.  

The Veteran has also indicated that he cannot work due to his PTSD.  See June 2005 statement.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  As the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Thus, given the Veteran's statements in this case, the Board finds that a claim for TDIU has been raised, and therefore, it has jurisdiction.  The issue before the Board is as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Reason for Remand:  To obtain records related to any Social Security Administration (SSA) disability benefits received for the Veteran's psychiatric disabilities; to obtain updated VA treatment records; and to afford the Veteran a VA examination to ascertain the current severity of the Veteran's PTSD.  

In a printed copy of a SSA Inquiry, dated in November 2008, it appears that the Veteran's SSA disability onset date was March 1994.  In December 2008, the RO submitted a request to the SSA National Records Center (NRC) to provide medical records and the decision related to the Veteran's SSA disability benefits.  The NRC reply indicated that there were no medical records.  The reply stated that further efforts to obtain these records would be futile as there were either no records, the person did not file for disability benefits, or the person filed for disability benefits but no medical records were obtained.  The reply made no mention of any decision.  

During a January 2009 VA examination, the Veteran indicated receiving disability benefits for his psychiatric disabilities.  It is noted that the Veteran has been diagnosed with both service-connected and nonservice-connected psychiatric disabilities.  During the examination, the Veteran did not indicate which psychiatric disabilities the award was predicated on.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  While the SSA NRC reply indicates that there are no associated medical records, another search should be performed to obtain a copy of the actual SSA decision awarding or denying such benefits and to verify that there are no further associated medical records given the above evidence that the Veteran is receiving disability benefits.  If such a SSA decision and/or medical records exist, they should be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002).  On remand, another request for the medical records and the decision should be made.  

Because the matter must be remanded, the Board takes this opportunity to further develop the record.  The claims file contains VA treatment records from the VA Medical Center in Indianapolis, Indiana, which show treatment to July 2009.  The RO should obtain updated VA treatment records from this facility for treatment from July 2009 to the present.  It is also noted that there appears to be a gap in the VA treatment records from July 2006 to June 2008.  On remand, the RO should also obtain any treatment records from July 2006 to June 2008.  

The Veteran was last afforded a VA examination in January 2009.  Given the fact that the Veteran, in the January 2009 VA examination, indicated that he continued to seek psychotherapy on a weekly basis, and do to the three year time span that has elapsed since he was last examined, another examination is needed to assess the current severity of the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011). On remand, the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Indianapolis, Indiana, from July 2006 to June 2008 and from July 2009 to the present.  

2. VA should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  The Board calls attention to the printed copy of the SSA Inquiry dated in November 2008 which shows an SSA disability onset date of March 1994.  

3. After the above-mentioned development has been completed to the extent possible, the Veteran should again be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other nonservice-connected disorder, including schizophrenia, the examiner should state this in the report.  The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

In addition to addressing the Veteran's current psychiatric status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD.  Specifically, the examiner should render a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the January 2009 VA examination.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

The examiner is also asked to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

Although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history--whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disability alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD alone precludes his ability to obtain or maintain substantially gainful employment.  The examination report must include a complete rationale for all opinions and conclusions expressed.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. Thereafter, the RO should review all the evidence received since the July 2009 supplemental statement of the case and readjudicate the claims on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


